DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/15/2022.
The applicant did not point out the reason(s) on which he bases his conclusion for supporting the traversal, making the traversal incomplete (see MPEP 818.01(b). Thus, the required provisional election becomes an election without traverse, and no response to the traversal is provided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 102(a0(1) as being anticipated by Boa et al., Pub. No. U.S. 2012/0062245 (hereinafter “Bao”).
Regarding claim 1, Boa discloses a capacitive pressure sensing device and methods of manufacturing and using the sensor device (see Figs. 1, 6, and pars. 0011, 0022), the device comprising:
 	a first electrode layer 120; 
a second electrode layer 130, 
a dielectric layer 110  disposed on the first 120 electrode layer such that the dielectric layer is between the first and second electrode layers 120, 130, and 
one or more elastic ridges/regions 112, 114, 116, projecting from the second electrode layer toward the dielectric layer and first electrode layer (see Figs. 1 - 2D, and pars. 0040 – 0042, 0045-0046), wherein the one or more elastic ridges/regions creates an air gap 113, 115, that separates the first electrode layer 120 and the second electrode layer 130; 
wherein when the sensor is in a resting configuration, the air gap is disposed between the first electrode layer and the second electrode layer, wherein the air gap functions as a second dielectric layer, wherein when the sensor is compressed, the first electrode layer and the second electrode layer are brought closer to each other, thereby reducing a height of the air gap and increasing a pressure sensitivity and capacitance of the sensor as claimed.
Regarding claims 2 and 3, the sensor device comprises a metallic conductive layer/film disposed between a first electrode 210 and the elastomeric dielectric material 214,216, and between the second electrode 212 and the dielectric material (see Fig. 2A and pars. 0028, 0045, 0048).
Regarding claim 4, Boa further teaches that the dielectric elastomer layer comprises polydimethylsiloxane (par. 0025
Regarding claim 7, a pressure sensitivity of the sensor is less than 1 KPa (par. 0047), which is within the pressure range between 0 – 10 KPa as claimed.
Regarding claim 8, in some embodiments,  a response time of the sensor is on the order of 10 milliseconds or less (par. 0029).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Otaka et al, Pub. No. 2017/0020413 (“Otaka”).
Regarding claim 5, Bao does not teach the conductive layer/film comprises carbon nano-tubes or wrinkled thin films of gold, silver, copper or gold. However, the use of electrically conductive material selected from the claimed materials is well known in the art. Otaka discloses an alternative wearable capacitive pressure sensor device (pars. 0011-0012), the device comprising sensor element, elastomeric dielectric layer, a first and second electrode layers from form a conductive composite including carbon nanotubes. Hence, the time of the applicant’s invention was filed, it would have been obvious to one of ordinary skill in the art to use a conductive metallic film made from gold, silver, copper, aluminum, or carbon nanotube as an equivalent alternative conductive means as claimed. 
Regarding claim 6, Bao does not specifically teach the dielectric layer comprises silicone elastomer, barium titanate, polyvinylidene fluoride, or the like. However, the use of elastomeric dielectric layer formed from the recited materials is known in the art. Otaka further discloses a dielectric layer comprising a silicone elastomer (see par. 0089-0090). Hence, it would have been obvious to one of ordinary skill in art, at the time the applicant’s invention was filed, to use a material formed from silicone elastomer as an equivalent alternative dielectric layer.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Sampson, Pub. No. U.S. 2015/0366518 and Nasiff, U.S. Patent No. 5,111,826.
Bao, described above, teaches methods of monitoring blood pressure in a subject, using the device, but he does not teach attaching the sensor to a wrist of the subject, or a method of calibrating the device to determine absolute blood pressure value from the measured signal. However, the use of a wearable device for measuring blood pressure of a subject is known in the art. Sampson discloses a wearable blood pressure measuring device, wherein the device is adapted to be positioned on the wrist of a subject at the radial artery to measure the subject’s blood pressure (Fig. 1b and pars. 0048, 0072). Simpson further teaches a method of calibrating the device (par. 0025), bust he does not teach a method of determining an absolute blood pressure value based on the calibration. Nasiff discloses a wearable blood pressure measuring device, and methods for calibrating the device to determine absolute blood pressure value from the measured signals using the calibration, wherein the blood pressure is monitored beat to beat (see the abstract, col. 3, ln 26-38 and  ln 60 though col. 4, ln 13). Therefore, at the time the applicant’s invention was filed, it would have been obvious to one of ordinary skill in the art to modify Bao in view of Simpson to and Nasiff to measure blood pressure of a subject at the radial artery. It would have been obvious to one of ordinary skill in the art to calibrate the device in order to determine an absolute blood pressure value as claimed.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Nasiff and Simpson as applied to claims 9 and 10 above, and further in view of Kaspari et al., U.S. Patent No. 5,533,511 (“Kaspari”).
Neither Bao nor Nassif and Simpson teach use of artificial neural network to calibrate the pressure sensor. Kaspari discloses apparatus and method for noninvasive blood pressure measurement. Kaspari further teaches a method of calibrating the blood pressure measuring apparatus (see the abstract, Fig. 11, col. 5 ln 4-11, and col. 13 ln 41-53). Hence, at the time the applicant’s invention was filed, it would have been obvious to one of ordinary skill in the art to modify Boa in view of Nasiff and Kaspari to use artificial neural network as an alternative means for calibrating the pressure sensor as claimed .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
November 5, 2022